Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are cancelled. Claims 11-28 are currently pending in this application. Claims 11-19 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 20-28 are considered in this Office action. 

Election/Restrictions
Applicant's election with traverse of Group II (Claims 20-28) in the reply filed on November 11, 2021 is acknowledged. The traversal is on the ground(s) that all of the claims in the present application are sufficiently related that searching and examining of all claims does not present a serious burden to the Examiner. This is not found persuasive because this application is a national stage application, and as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Examiner 
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the location of the hinge plate in the household dishwasher as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to because the drawings have low contrast (see drawings in US 2021/0121040 A1 compared to the corresponding drawings in WO 2018/224322 A1), and as a result, the details of the claimed invention are difficult to discern. Examiner relied on the corresponding drawings in WO 2018/224322 A1 in this examination, however, Examiner requests that the replacement drawing sheets are provided by Applicant in reply to this Office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities:
“Reference Characters Used” section lists “frame” as having reference number “15” (para 72), while Specification and Drawings refer to the frame with reference number “16”, and Fig. 1 utilizes reference number 15 for the upper receptacle for items to be washed. Appropriate correction in “Reference Characters Used” section is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 recites “first introducer sheaths”, and claim 22 recites “second introducer sheaths”. The meaning of the term “sheaths” is not clear, i.e. what structures are required to meet these limitations. Examiner notes that these terms are not defined in the original disclosure, and Fig. 6 merely shows two pairs of parallel surfaces, reference numbers 27 and 36, and 28 and 37. For the purpose of examination, the sheaths are interpreted as any surfaces. This rejection affects claim 23.
Claim 23 recites “the first introducer sheaths and/or the second introducer sheaths are arranged in a shape of a roof”. There is insufficient antecedent for the limitations “the first introducer sheaths” and “the second introducer sheaths” in the claim, because claim 23 is dependent on claim 20. For the purpose of this Examination, it is interpreted as claim 23 is dependent on claim 22. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-28 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (DE 102013216057 B3, cited in IDS, Machine English translation is attached to this Office action), hereinafter Becker in view of Hotz et al. (US 2010/0192990 A1), hereinafter Hotz.
Regarding claim 20, Becker discloses a household dishwasher (1, Fig. 1, para 53) comprising a cavity (washing container 2) comprising a casing (side wall of 2 shown in Fig. 1), a U-shaped frame (3, para 53) connected to the casing and supporting the casing (Fig. 1), and a hinge plate (6, Fig. 6) including a portion (tab 27) received in a form-fit manner in a receiving portion (flange 15 having recess 28) of the frame (3). The tab (27) is interpreted as the claimed depth positioning portion, in the broadest reasonable interpretation, and the arrangement disclosed by Becker is capable to fix the hinge plate to the frame in a depth direction of the household dishwasher (fixed in all 6 degrees of freedom, para 68). 
Becker does not explicitly disclose that the casing is U-shaped. Hotz teaches a household dishwasher (Fig. 1) comprising a cavity comprising a U-shaped casing (25, 
Regarding claim 21, Becker discloses that the depth positioning portion (tab 27) is introduced into the recess (28) of the flange (15, Fig. 7). The side surfaces of the recess (28, e.g. Fig. 5) are interpreted as first introducer sheaths, in the broadest reasonable interpretation.
Regarding claim 22, in the arrangement disclosed by Becker, the side surfaces of the tab (27) corresponding to the side surfaces of the recess (28, Fig. 7) are interpreted as second introducer sheaths, in the broadest reasonable interpretation.
Regarding claim 23, the arrangement of the first introducer sheaths and the second introducer sheaths disclosed by Becker (Fig. 8) is interpreted as having a shape of a roof, in the broadest reasonable interpretation.
Regarding claim 24, Becker discloses that the hinge plate (6) has a height positioning portion (stop 26) configured to fix the hinge plate to the frame in a height direction of the dishwasher (para 61).
Regarding claim 25, Becker discloses that the frame has a contact portion (lower wall surface of recess 15) on which the height positioning portion (26) rests so as to fix the hinge plate in the height direction (Fig. 7, para 61).
Regarding claim 26, Becker discloses that the cavity includes a door mounted pivotably on the hinge plate (via hinge 7, para 54).
Regarding claim 27, Becker discloses that the side leg of the frame (4) is connected to the corresponding side wall (2) of the casing (e.g. Fig. 1). The frame having U-shape, as disclosed by Becker (para 53) is interpreted as having first and second limbs connected to side walls of the casing. Hotz teaches that the U- frame (41) comprises a first limb connected to a first side wall (11) of the casing, and a second limb (18) connected to a second side wall of the casing (e.g. Fig. 2, para 80). The dishwasher of Becker and Hotz, has the casing having two side walls, a U-frame having two legs, two hinges connected to the door, and thus, two hinge plates arranged on the opposite sides of the frame, as claimed.
Regarding claim 28, Becker discloses a bottom panel (5) on which the casing (2) is arranged (Fig. 1) and with which the casing is fixedly connected (via 6). Hotz teaches a bottom panel (42) on which the casing (25) is arranged (Fig. 2), and a rear wall (19) fixedly connected to the casing and the bottom panel, and which closes the dishwasher in the depth direction on a rear side (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711